UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7200


TERMAIN COOPER,

                    Petitioner - Appellant,

             v.

AARON JOYNER, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Richard Mark Gergel, District Judge. (8:18-cv-02692-RMG)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Termain Cooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Termain Cooper seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 (2012) petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that

relief be denied and advised Cooper that failure to file timely specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. See United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140, 154-

55 (1985). Cooper has waived appellate review by failing to file objections to the

magistrate judge’s recommendation after receiving proper notice.

       Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2